DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-11, and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 9, Jung et al (US 20150208353 A1) discloses a terminal detection method, and a terminal comprising a processor, a memory, and a computer program stored on the memory and operable on the processor (see Fig. 2 and paragraphs 75-77); wherein the computer program is executed by the processor to perform the method, comprising
obtaining current first position information of a terminal (inherent in determining a change in location, see below); 
wherein the first position information is configured to indicate that a position where the terminal is currently located is a first position (inherent in determining a change in location, see below); 
when the first position information does not match second position information stored in the terminal, obtaining a first direction vector (Jung discloses that the terminal may recognize a change in a location and determine whether it is moving using the change in the location, and measure a neighbor cell signal, see Fig. 9 and paragraph 151; The movement may be comprehensive information related to a movement of the terminal including acceleration information, location information, velocity information, angle information, direction information, and the like, see paragraph 145);
wherein the first direction vector is a direction vector between a target base station and the terminal, and the target base station is a base station to be accessed by the terminal (the modem may determine whether to measure a neighbor cell based on the calculated location change, see paragraph 148; The location change value of the terminal refers to a value calculated in consideration of the direction information, the velocity information, the location information, the angle information, and the like, included in the information related to the movement of the terminal, see paragraph 159).
Kuramoto et al (US 20100007573 A1 discloses obtaining a current first normal vector of an antenna array plane of the terminal (see vector perpendicular to the line on which the array A 10 is arranged in Fig. 2); 
determining a first target vector according to the first direction vector and the first normal vector (direction of a main beam from the array antenna in a direction inclined at θ1 degrees, see Fig. 2 and paragraph 56); 
wherein the first target vector is configured to instruct the terminal to search for a signal transmitted by the target base station in a direction of the first target vector (communication is to be held between a base station and a terminal, see paragraph 3).	
However, the prior art of record does not disclose either alone or in an obvious combination: wherein the determining a first target vector according to the first direction vector and the first normal vector, comprises: calculating a difference between the first direction vector and the first normal vector to obtain the first target vector, as claimed in the context of the other limitations in claims 1 and 9 respectively.
Claims 2, 3, 5-8, 10, 11, and 13-16 are allowed by virtue of their dependency on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642